     Case 3:21-cr-00191-JLS Document 26 Filed 04/06/21 PageID.55 Page 1 of 1



 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                       SOUTHERN DISTRICT OF CALIFORNIA
 8
                                (Hon. Janis L. Sammartino)
 9

10
       UNITED STATES OF AMERICA, )               Criminal No. 21CR0191-JLS
11                               )
                    Plaintiff,   )
12                               )               ORDER TO CONTINUE
       v.                        )               MOTION HEARING/TRIAL
13                               )               SETTING
       VERONICA TORRES,          )
14                               )
                    Defendant.   )               New Hearing Date: May 14, 2021
15                               )               Time:             10:30 p.m.
16
             GOOD CAUSE APPEARING, the Court grants the parties' Joint
17
       Motion to Continue the Motion Hearing/Trial Setting from April 9, 2021 to
18
       May 14, 2021 at 1:30 p.m. Defendant shall file an acknowledgment of the
19
       new hearing date by April 23, 2021.
20
             For the reasons set forth in the joint motion, the Court finds that the
21
       ends of justice will be served by granting the requested continuance, and
22
       these outweigh the interests of the public and the defendant in a speedy
23
       trial. Accordingly, the delay occasioned by this continuance is excludable
24
       pursuant to 18 U.S.C. §§ 3161(h)(1)(D) and (h)(7)(A).
25
             IT IS SO ORDERED.
26

27     DATED: April 6, 2021
28                                           Honorable Janis L. Sammartino
                                             United States District Judge
